 CIBA STATES LIMITED603(B) All employees of the San Juan Commercial Company, em-ployed at the Army terminal in Catano, Puerto Rico, engaged in thechecking of cargo being loaded or unloaded at said Army terminal,excluding all other employees, executives, professional employees,guards, paymaster, and all supervisors within the meaning of the Act.[Text of Direction of Elections omitted from publication.]CIBA STATES LIMITEDandLOCAL UNION#532 OF LEAD BURNERS JOINTCOUNCIL OF UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBING AND PIPE FITTING INDUSTRY OF UNITED STATESAND CANADA,AFL, PETITIONER.CaseNo. 4-RC-2472.February10,1955Supplemental Decision and DirectionPursuant to the Decision and Direction of Election issued herein onNovember 5, 1954,1 an election was conducted on December 3, 1954,underthe direction and supervision of the Regional Director for theFourth Region, among the employees in the unit heretofore found ap-propriate.At the close of the election, a tally of ballots was furnishedeach of the parties in accordance with the Board's Rules and Regula-tions.The tally shows that 2 valid ballots were cast for the Petitioner,no ballots were cast for the Intervenor, Toms River Chemical Em-ployees Union, no ballots were cast against the participating labororganizations, 3 ballots were challenged, and no ballots were void.Noobjections to the election were filed within the time provided therefor.As the challenged ballots were sufficient in number to affect the re-sultsof the election, the Regional Director, acting pursuant to theBoard's Rules and Regulations, investigated the issues raised by thechallenges, and on December 17,1954, issued his report and recommen-dations on challenges.The Regional Director recommended that thechallenge to 1 ballot be sustained, that the challenges to 2 ballots beoverruled, and that the Board amend its appropriate unit finding.On December 30, 1954, the Petitioner filed exceptions to the RegionalDirector's report.The Board has considered the Regional Director's report, the excep-tions, and the entire record in the case and hereby adopts the findings,conclusions, and recommendations of the Regional Director exceptinsofar asthey are inconsistent herewith.1.In the absence of any exception thereto, we adopt the RegionalDirector's recommendation that the challenge to the ballot of JamesConklin be sustained.1 Not reported In printed volume of Board Decisions and Orders.111 NLRB No. 98. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. In its Decision and Direction of Election,the Board found thefollowing unit appropriate :All leadburners and leadburner apprentices at the Employer'sToms River, New Jersey, plant, excluding all office andclericalemployees, professional employees, all other employees,and allsupervisors as defined in the Act.No evidence was introduced at the hearing that the Employer em-ployed leadburner helpers.Accordingly, the unit finding did not spe-cifically include or exclude leadburner helpers. It now appears, how-ever,as a resultof the Regional Director's investigation of the issuesraised by the challenges, as set forth in his report, that two employees,Joseph Geiges and Benjamin Iski, are leadburner helpers who wouldbe included in the unit under theAmerican Potashrule on which theunit finding herein was based.2As the Board stated in theAmericanPotashcase, "In our opinion a true craft unit consists of a distinct andhomogeneous group of skilled journeymen, working as such, togetherwith their apprenticesand/or helpers."[Emphasis supplied.]Wefind, therefore, that Geiges and Iski are included in the appropriateunit, and we adopt the Regional Director's recommendation that thechallenges to their ballots be overruled.[The Board directed that the Regional Director for the FourthRegion shall, pursuant to the Rules and Regulations of the Board,within ten (10) days from the date of this Direction, open and countthe ballots, cast in the election held herein on December 3, 1954, ofJoseph Geiges and Benjamin Iski, and thereafter prepare and serveupon the parties to this proceeding a revised tally of ballots.]CHAIRMAN FARMER took no part in the consideration of the aboveSupplemental Decision and Direction.2 SeeAmeraoan Potash & Chemical Corporation,107 NLRB 1418.MENASCOMANUFACTURING COMPANYandDAVIDJ.CATROW, PETI-TIONERandINTERNATIONALASSOCIATION OF MACHINISTS,LOCAL 758,A. F. L.Case No. 21-RD-228.February 10,1955Decision and OrderUpon a petition for decertification duly filed under Section 9 (c)of the National Labor Relations Act, a hearing was held before IrvingHelbling, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :111 NLRB No. 96.